NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FERNANDO GUZMAN-HERNANDEZ,                      No.    15-70196
AKA Fernando Guzman Hernandez, AKA
Fernando Lester Hernandez, AKA Luis             Agency No. A206-408-825
Alberto Hernandez,

                Petitioner,                     MEMORANDUM*

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Fernando Guzman-Hernandez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeal’s (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We deny the petition for review.

      Guzman-Hernandez does not challenge the agency’s dispositive finding that

his asylum application was untimely and that he failed to establish extraordinary

circumstances to excuse his untimely filing. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996). Thus, we deny the petition for review as to asylum.

      The agency did not err in finding Guzman-Hernandez failed to establish a

nexus between the harm he alleged or fears in the future and a protected ground.

See Ramos-Lopez v. Holder, 563 F.3d 855, 862 (9th Cir. 2009) (without “evidence

of an actual political opinion or motive in the petitioner’s or the gang’s actions” the

petitioner’s actual or imputed political opinion claim failed), abrogated on other

grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081, 1092-93 (9th Cir. 2013);

Arteaga v. Mukasey, 511 F.3d 940, 945-46 (9th Cir. 2007); see also Reyes v.

Lynch, 842 F.3d 1125, 1137-38 (9th Cir. 2016) (proposed social group of former

gang members who are returning to El Salvador is not cognizable). Thus, we deny


                                          2                                    15-70196
the petition as to Guzman-Hernandez’s withholding of removal claim.

      Substantial evidence supports the agency’s denial of Guzman-Hernandez’s

CAT claim because he did not demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Silaya, 524 F.3d at 1073.

      Guzman-Hernandez does not make any argument challenging the BIA’s due

process determination. See Martinez-Serrano, 94 F.3d at 1259 (“Issues raised in a

brief that are not supported by argument are deemed abandoned.”).

      PETITION FOR REVIEW DENIED.




                                         3                                  15-70196